 



Exhibit 10.1
OPTION EXERCISE AND TRANSACTION SUPPORT AGREEMENT
     This Option Exercise and Transaction Support Agreement (this “Agreement”)
is made and entered into as of November 4, 2007, by and among URS Corporation, a
Delaware corporation (“Parent”), Washington Group International, Inc., a
Delaware corporation (the “Company”), and the undersigned holder of options to
purchase shares of common stock of the Company (the “Holder”). Capitalized terms
used herein but not defined shall have the meanings ascribed to them in the
Merger Agreement (as defined below).
RECITALS
     A.       Pursuant to an Agreement and Plan of Merger, dated as of May 27,
2007 (the “Original Merger Agreement”), as amended as of November 4, 2007 (the
“Amendment” and, together with the Original Merger Agreement, the “Merger
Agreement”), by and among Parent, Elk Merger Corporation, a Delaware corporation
and wholly owned subsidiary of Parent (“Merger Sub”), Bear Merger Sub, Inc., a
Delaware corporation and wholly owned subsidiary of Parent (“Second Merger Sub”)
and the Company, Merger Sub agreed to merge with and into the Company (the
“First Merger”), with the Company surviving such First Merger, to be immediately
followed by the merger of the Company with and into Second Merger Sub (the
“Second Merger” and, together with the First Merger, the “Transaction”), with
Second Merger Sub surviving such subsequent Second Merger as a wholly owned
subsidiary of Parent.
     B.       Concurrently with the execution and delivery of the Amendment and
as a condition and inducement to Parent, Merger Sub and Second Merger Sub to
enter into the Amendment, Parent has required that the Holder enter into this
Agreement. The Holder is the record and beneficial owner (within the meaning of
Rule 13d-3 of the Exchange Act) of options (the “Options”) to purchase 3,224,100
shares of Company Common Stock.
AGREEMENT
     The parties hereby agree as follows:
     1.       Agreement to Make Necessary Regulatory Filings.    As promptly as
practicable following the execution of this Agreement, the Holder and the
Company shall make the filings required under the HSR Act in order to allow the
Holder to exercise the Options and acquire shares of Company Common Stock
pursuant to the terms of this Agreement. In its filing under the HSR Act, the
Holder will request early termination of the waiting period. Parent acknowledges
that the Company will pay the Holder’s filing fee under the HSR Act and the
legal fees of outside counsel in preparing such HSR Act filings and Parent
agrees that the payment of such fees by the Company shall be deemed to not
violate any of the provisions of the Merger Agreement. The parties to this
agreement acknowledge that the Holder’s obligations under Sections 2, 3 and 4 of
this Agreement are subject to expiration or termination of the applicable
waiting period under the HSR Act.
     2.       Agreement to Exercise the Options.    If a new record date for the
Company Stockholder Meeting is established pursuant to Section 3 of the
Amendment, the Holder agrees to exercise all of the Options no later than the
date that is one business day prior to such new





--------------------------------------------------------------------------------



 



record date (the “Record Date”) established with respect to the Company
Stockholder Meeting. Such exercise shall be made in cash (and not on a “net
exercise” or comparable basis), such that following such exercise the Holder
shall have, as of the Record Date, record and beneficial ownership of 3,224,100
shares of Company Common Stock (the “Shares”). The Holder shall effect such
exercise in such fashion (and the Company shall facilitate such exercise as
reasonably required) so as to ensure that the Holder is vested with full voting
rights with respect to the Shares at and for the Company Stockholder Meeting.
     3.       Agreement to Retain the Options and the Shares and Any New Shares.
(a)       Transfer.    During the period beginning on the date hereof and ending
on the earliest to occur of (A) the Effective Time, (B) the Expiration Date (as
defined below) and (C) the day after the Record Date, the Holder agrees not to,
directly or indirectly, sell, transfer, exchange or otherwise dispose of
(including by merger, consolidation or otherwise by operation of law) any of the
Options (except upon the exercise of the Options in accordance with this
Agreement) or the Shares or any New Shares (as defined below). During the period
beginning on the date hereof and ending on the earlier to occur of (A) the
Effective Time and (B) the Expiration Date (as defined below), (i) the Holder
agrees not to, directly or indirectly, grant any proxies or powers of attorney,
deposit any of the Holder’s Shares or any New Shares into a voting trust or
enter into a voting agreement with respect to any of the Shares or New Shares,
or enter into any agreement or arrangement providing for any of the actions
described in this clause (i), and (ii) the Holder agrees not to, directly or
indirectly, take any action that could reasonably be expected to have the effect
of preventing or disabling the Holder from performing the Holder’s obligations
under this Agreement. As used herein, the term “Expiration Date” shall mean the
date of termination of the Merger Agreement in accordance with the terms and
provisions thereof.
(b)       New Shares.    The Holder agrees that any shares of Company Common
Stock that the Holder purchases or with respect to which the Holder otherwise
acquires record or beneficial ownership after the date of this Agreement and
prior to the earlier to occur of (i) the Effective Time and (ii) the Expiration
Date (the “New Shares”) shall be subject to the terms and conditions of this
Agreement to the same extent as if they constituted the Shares.
(c)       Stop Transfer.    During the period described in the first sentence of
Section 3(a), the Company will not register or otherwise recognize the transfer
(book entry or otherwise) of any of the Options or the Shares or any New Shares
or any certificate or uncertificated interest representing any of such
securities that would violate the provisions of this Agreement (including any
written waiver by Parent of any of the terms of this Agreement).
(d)       Cash Election.    Parent and the Company agree to facilitate the
Holder making an election to receive cash to the extent permitted by the Merger
Agreement.
     4.       Agreement to Vote the Shares.
(a)       From and after the exercise of the Options in accordance with this
Agreement and until the earlier to occur of (A) the Effective Time, (B) the
Expiration Date and (C) the termination of the Merger Agreement in accordance
with the terms thereof , at every

2



--------------------------------------------------------------------------------



 



meeting of the stockholders of the Company called with respect to any of the
following, and at every adjournment thereof, and on every action or approval by
written consent of the stockholders of the Company with respect to any of the
following, the Holder shall (unless the Holder grants a proxy pursuant to
Section 4(c) below) appear at such meeting (in person or by proxy) and shall
vote or consent the Shares and any New Shares (i) in favor of adoption of the
Merger Agreement and the approval of the transactions contemplated thereby (as
the Merger Agreement may be modified or amended so long as the Merger
Consideration is not reduced), and (ii) against any proposal for any
recapitalization, merger, sale of assets or other business combination (other
than the Transaction) between the Company and any person or entity other than
Parent or any other action or agreement that would reasonably be expected to
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company under the Merger Agreement or the Holder
under this Agreement or which would reasonably be expected to result in any of
the conditions to the Company’s obligations under the Merger Agreement not being
fulfilled. This Agreement is intended to bind the Holder as a holder of
securities of the Company only with respect to the specific matters set forth
herein. Except as set forth in clauses (i) and (ii) of this Section 4(a), the
Holder shall not be restricted from voting in favor of, against or abstaining
with respect to any other matter presented to the stockholders of the Company.
Prior to the termination of this Agreement, the Holder covenants and agrees not
to enter into any agreement or understanding with any person to vote or give
instructions in any manner inconsistent with the terms of this Agreement.
(b)       The Holder further agrees that, until the termination of this
Agreement, the Holder will not, and will not permit any entity under the
Holder’s control to, (i) solicit proxies or become a “participant” in a
“solicitation” (as such terms are defined in Rule 14A under the Exchange Act)
with respect to an Opposing Proposal (as defined below), (ii) initiate a
stockholders’ vote with respect to an Opposing Proposal or (iii) become a member
of a “group” (as such term is used in Section 13(d) of the Exchange Act) with
respect to any voting securities of the Company with respect to an Opposing
Proposal. For the purposes of this Agreement, an “Opposing Proposal” means any
action or proposal described in clause (ii) of Section 4(a) above.
(c)       If requested by Parent, subject to the provisions set forth in
Section 7 hereof and as security for the Holder’s obligations under
Section 4(a), the Holder shall, at any time after (i) the exercise of the
Options pursuant to Section 2 and (ii) any purchase or other acquisition of
record or beneficial ownership of any New Shares after the date of this
Agreement and prior to the earlier to occur of (A) the Effective Time and
(B) the Expiration Date, irrevocably constitute and appoint Parent and its
designees as his attorney and proxy in accordance with the DGCL with respect to
the Shares, in each case, with full power of substitution and resubstitution, to
cause the Shares and any New Shares to be counted as present at the Company
Stockholder Meeting, to vote the Shares and any New Shares at the Company
Stockholder Meeting, however called, and to execute consents in respect of the
Shares and any New Shares as and to the extent provided in Section 4(a). SUBJECT
TO THE PROVISIONS SET FORTH IN SECTION 7 HEREOF, ANY PROXY AND POWER OF ATTORNEY
GRANTED PURSUANT TO THIS SECTION 4(C) WILL BE IRREVOCABLE (IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 212 OF THE DGCL) AND COUPLED WITH AN INTEREST AND WILL
UNDER NO CIRCUMSTANCES BE REVOKED PRIOR TO THE TERMINATION OF THIS AGREEMENT.
Upon the execution of this Agreement, the Holder agrees not to grant any
subsequent proxies or powers of attorney

3



--------------------------------------------------------------------------------



 



with respect to the voting of the Shares or the New Shares on the matters
referred to in Section 4(a) until the earlier to occur of (A) the Effective Time
and (B) the Expiration Date. The Holder understands and acknowledges that Parent
is entering into the Merger Agreement in reliance upon the Holder’s execution
and delivery of this Agreement and the Holder’s agreement to grant a proxy as
provided for in this Section 4(c). The Holder hereby affirms that any proxy
granted pursuant to this Section 4(c) will be given in connection with the
execution of the Merger Agreement, and that such proxy would be given to secure
the performance of the duties of the Holder under this Agreement. If for any
reason any proxy granted hereby is not irrevocable, the Holder agrees to vote
the Shares and any New Shares in accordance with Section 4(a). Parent agrees
that to the extent it utilizes a proxy granted under this Section 4(c), that it
will use such proxy to vote the Shares and any New Shares in accordance with
Section 4(a).
     5.       Representations, Warranties and Covenants of the Holder.    The
Holder hereby represents, warrants and covenants to Parent that the Holder
(a) is the record and beneficial owner of the Options, which, at the date of
this Agreement and at all times up until the exercise of such Options in
accordance with the terms of this Agreement, will be free and clear of any
liens, claims, options, charges or other encumbrances (collectively, the
“Encumbrances”), (b) upon the exercise of the Options, will be the record and
beneficial owner of the Shares (constituting 3,224,100 shares of Company Common
Stock), which, at all times from and after such exercise up until the earlier to
occur of (i) the Effective Time and (ii) the Expiration Date, will be free and
clear of any such Encumbrances and (c) does not own of record or beneficially
any shares of, or any securities or other rights convertible or exercisable into
shares of, any capital stock of the Company other than the Options. Upon the
exercise of the Options in accordance with this Agreement, the Holder will have
the sole right to vote, the sole power of disposition, the sole power to issue
instructions with respect to the matters set forth in Section 4, the sole power
to demand appraisal rights and the sole power to agree to all of the matters set
forth in this Agreement, in each case, with respect to all of the Shares, with
no material limitations, qualifications or restrictions on such rights, subject
to applicable federal securities laws and the terms of this Agreement. The
Holder has the legal capacity, power and authority to enter into and perform all
of the Holder’s obligations under this Agreement (including under any proxy
granted pursuant to Section 4(c)). This Agreement (including any proxy granted
pursuant to Section 4(c)) has been duly and validly executed and delivered by
the Holder and constitutes a valid and binding agreement of the Holder,
enforceable against the Holder in accordance with its terms, subject to (A) laws
of general application relating to bankruptcy, insolvency and the relief of
debtors and (B) rules of law governing specific performance, injunctive relief
and other equitable remedies.
     6.      Additional Documents.    The Holder hereby covenants and agrees to
execute and deliver any additional documents reasonably necessary to carry out
the purpose and intent of this Agreement.
     7.       Termination.    This Agreement and any proxy delivered in
connection herewith shall terminate and shall have no further force and effect
as of the earlier to occur of (a) the Expiration Date, (b) the termination of
the Merger Agreement in accordance with the terms thereof, (c) the date
following the date of the Company Stockholder Meeting, including any adjournment
or postponement thereof and (d) the Effective Time.

4



--------------------------------------------------------------------------------



 



     8.       Fiduciary Duties.    Notwithstanding anything in this Agreement to
the contrary: (a) the Holder makes no agreement or understanding herein in any
capacity other than in the Holder’s capacity as a record holder and beneficial
owner of the Options, the Shares (upon exercise of the Options) and, if
acquired, any New Shares, (b) nothing in this Agreement shall be construed to
limit or affect any action or inaction by the Holder acting in his capacity as a
director or fiduciary of the Company, and (c) the Holder shall have no liability
to Parent, Merger Sub, Second Merger Sub or any of their respective affiliates
under this Agreement as a result of any action or inaction by the Holder acting
in his capacity as a director or fiduciary of the Company.
     9.       Miscellaneous.
(a)       Amendments and Waivers.    Any term of this Agreement may be amended
or waived with the written consent of the parties or their respective successors
and assigns. Any amendment or waiver effected in accordance with this Section
9(a) shall be binding upon the parties and their respective successors and
assigns.
(b)       Governing Law; Venue.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law thereof. Each of the parties hereto
(a) consents to submit to the personal jurisdiction of any federal court located
in the State of Delaware or any Delaware state court in the event any dispute
arises out of this Agreement, (b) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (c) agrees that it shall not bring any action relating to this
Agreement in any court other than a federal or state court sitting in the State
of Delaware.
(c)       Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
(d)       Titles and Subtitles.    The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
(e)       Notices.    Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
72 hours after being deposited in the regular mail as certified or registered
mail with postage prepaid, if such notice is addressed to the party to be
notified at such party’s address or facsimile number as set forth below, or as
subsequently modified by written notice.
(f)       Severability.    If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (a) such provision shall be
excluded from this Agreement, (b) the balance of the Agreement shall be
interpreted as if such

5



--------------------------------------------------------------------------------



 



provision were so excluded and (c) the balance of the Agreement shall be
enforceable in accordance with its terms.
(g)       Specific Performance.    Each of the parties hereto recognizes and
acknowledges that a breach of any covenants or agreements contained in this
Agreement will cause Parent, Merger Sub and Second Merger Sub to sustain damages
for which they would not have an adequate remedy at law for money damages, and
therefore each of the parties hereto agrees that in the event of any such breach
Parent shall be entitled to the remedy of specific performance of such covenants
and agreements and injunctive and other equitable relief in addition to any
other remedy to which they may be entitled, at law or in equity.
(h)       WAIVER OF JURY TRIAL.    EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8(H).
(i)       Waiver of Appraisal Rights.    The Holder hereby waives and agrees not
to exercise any rights of appraisal or rights to dissent from the Merger that
the Holder may at any time have.
(Signature Page Follows)

6



--------------------------------------------------------------------------------



 



      The parties have caused this Agreement to be duly executed on the date
first above written.

            URS CORPORATION
      By:   /s/ H. Thomas Hicks      Name:  H. Thomas Hicks      Title:   Vice
President and Chief Financial Officer        WASHINGTON GROUP INTERNATIONAL,
INC.
      By:   /s/ Stephen G. Hanks     Name:  Stephen G. Hanks      Title:  
President and Chief Executive Officer       “HOLDER”
      /s/ Dennis Washington       Dennis R. Washington     

Signature Page to
Option Exercise and Transaction Support Agreement
between URS, WGI and DRW

